Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112. Examples of some unclear, inexact or verbose terms used in the specification are:
•    “immovably”. It is unclear whether it is fully or partially stationary. One of ordinary skill in the art would not know the exact meaning of this term. 
•    “subregion”. It is unclear how it is different form a region. One of ordinary skill in the art would not know the exact meaning of this term. 
•    “free-standing”. These relative terms as the difference between “free-standing” and “partially free-standing” is unclear. One of ordinary skill in the art would not know the exact meaning of this term. 
•    “partially free-standing”. These are relative terms as the difference between “free-standing” and “partially free-standing” is unclear. One of ordinary skill in the art would not know the exact meaning of this term. 
•    “motion-coupled”. One of ordinary skill in the art would not know how it is coupled to the motion.
•    “positionally fixed manner". One of ordinary skill in the art would know how it is exactly fixed.

•    “impinges”. This term is defined by dictionary.com as “to make an impression; have an effect or impact”. It is unclear what is the effect or the impact on the cable section.
Applicant is respectfully requested to show how these terms are well known to one of ordinary skill in the art.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
In response to applicant's argument that a winding device configured to wind up a winding section of the cable section onto a coil when the coupling element is moved between the use position and the non-use position as is recited in claim 1, this argument is unpersuasive. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant application, the movement of the device between in use and not ends with the cable wound around the holding members. If the claim clarifies how much must be wound or a particular winding action, this would most likely overcome the art of record. Since the claim is broadly recited however, the rejection of claims 1-5, 8-12, 14, 15, 17, 18 and 22 is maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5, 8-12, 14, 15, 17, 18, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mutlu et al. (US 9744821 B2), hereinafter Mutlu.
	Regarding claim 1, Mutlu (Figures 1-7) discloses a trailer coupling (20) having a support arrangement (supporting unit 28) that is adapted to be fastened, to a motor vehicle (10), on which a bearing (pivot bearing unit 30) is mounted, wherein on the bearing a coupling element (ball neck 40) is adjustably moveable between a use position (working position A) which is suitable for coupling a trailer or load carrier to the coupling element, and in which when the trailer coupling is mounted on the motor vehicle the coupling element projects rearwardly of the motor vehicle, and a non-use position (rest position R) in which the coupling element is moved behind a bumper (bumper unit 16) of the motor vehicle, wherein on the coupling element, a connecting device (contact unit 64) for connecting an on-board network of the trailer or load carrier to an on-board network of the motor vehicle is mounted, wherein the connecting device is connectable, to the on-board network of the motor vehicle by means of a cable (cable harness 70) comprising a flexible cable section (transition portion 84), which at a first
longitudinal end (attachment point 72) is attached to the coupling element in a positionally fixed manner with respect to the support arrangement, and at a second longitudinal 82) is attached to the coupling element in a positionally fixed manner, and which follows the movement of the coupling element between the use position and the non-use position, wherein the cable comprises a winding device (cable harness holder 102) for winding up a winding section (84) of the cable section onto a coil (loop 86 and 88) when the coupling element is moved between the use position and the non-use position.
Regarding claim 2, Mutlu (Figures 6 and 7) further teaches that the winding device is mounted on the coupling element or has a fixed connection or is motion-coupled to the coupling element, so that during the adjustment movement between the use position and the non-use position, the winding device is driven for winding up or unwinding the coil (Col. 4, lines 55-62 and Col. 5, lines 10-23).
	Regarding claim 3, Mutlu further teaches that the winding device comprises a winding body (rotary joint 104) for winding up the cable section, onto which the cable section can at least in part be wound (Col. 5, lines 10-23).
Regarding claim 4, Mutlu further teaches that the winding device comprises a winding body for winding up the cable section, which forms a winding aid to support creation the coil (Col. 5, lines 10-23).
	Regarding claim 5, Mutlu (Figure 5) further teaches that the winding section configures the coil at least in sections in a freestanding manner without support on a winding body (Col. 5,
Lines 10-23).
	Regarding claim 8, Mutlu (Figure 2-4) further teaches that the coupling element pivots about at least one pivot axis (pivot axis 50) between the use position and the non-use position (Col. 3, lines 47-61).

	Regarding claim 10, Mutlu further teaches that the winding device, is arranged on a pivot bearing section (joint sleeve 124) able to pivot on the bearing of the coupling element or is formed by the pivot bearing section (Col. 4, lines 55-62).
	Regarding claim 11, Mutlu (Figure 5) further teaches that the second longitudinal end of the cable section is attached to the coupling element with a curve with a direction of curvature that corresponds to the curvature of the coil (88).
	Regarding claim 12, Mutlu (Figures 5 and 6) further teaches that a fastening of the cable section to the coupling element determines a direction of the coil to be created.
	Regarding claim 14, Mutlu (Figures 5 and 6) further teaches that the cable between the second longitudinal end of the windable cable section and the connection device is attached to the coupling element in a positionally fixed manner.
	Regarding claim 15, Mutlu (Figures 4-6) further teaches that the cable between the second longitudinal end of the windable cable section and the connection device, is packed on the coupling element.
	Regarding claim 17, Mutlu (Figures 3 and 4) teaches that the cable section between the coil and the support arrangement or the coupling element in the use position and the non-use position has substantially the same longitudinal length and/or the same geometrical path and/or a loop shape.
	Regarding claim 18, Mutlu (Figures 4-6) teaches the coil maintains its wound position without the effect of force or with the effect of a force that is lower than one for winding the 
	Regarding claim 22, Mutlu (Figure 6) teaches that the coil in the wound state comprises at least a three-quarters winding.
Allowable Subject Matter
Claims 28 and 29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 28 teaches a cable comprises a winding device configured to wind up a winding section of the cable section onto a coil when the coupling element is moved between the use position and the non-use position wherein the cable between the second longitudinal end of the windable cable section and the connection device, is mounted on or in an accommodating channel of the coupling element. A combination of these limitations and other recited features was not reasonably found in the prior art.
Claim 29 teaches a cable comprises a winding device configured to wind up a winding section of the cable section onto a coil when the coupling element is moved between the use position and the non-use position, wherein the winding device is driven in the direction of a winding up and/or unwinding of the cable section by a drive. A combination of these limitations and other recited features was not reasonably found in the prior art.
Claims 6, 7, 13, 16, 19-21, 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S./Examiner, Art Unit 3611                                  

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611